ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




            Cardenas Marketing Network, Inc. v. Pabon, 2012 IL App (1st) 111645




Appellate Court            CARDENAS MARKETING NETWORK, INC., a Florida Corporation,
Caption                    Plaintiff-Appellee, v. EVARISTO “ARTIE” PABON, JR., d/b/a Latin
                           Entertainment Group, Defendant-Appellant.



District & No.             First District, Fifth Division
                           Docket No. 1-11-1645


Filed                      May 11, 2012


Held                       In an action for breach of contract and account stated arising from the
(Note: This syllabus       parties’ agreement to coproduce entertainment events, the trial court’s
constitutes no part of     denial of defendant’s motion to dismiss the complaint for lack of personal
the opinion of the court   jurisdiction was reversed, notwithstanding the clause in the written
but has been prepared      contracts providing that any litigation would be brought in Illinois, since
by the Reporter of         the record did not contain written contracts for all events involved,
Decisions for the          defendant filed a pro se motion that preserved his challenge to personal
convenience of the         jurisdiction, defendant did not transact business in Illinois, only one event
reader.)
                           was in Illinois, no written contract was produced for that event, Illinois
                           lacked general personal jurisdiction, the record did not support plaintiff’s
                           argument that the parties had a singular oral contract with a continuous
                           accounting system, such that partial performance of one event in Illinois
                           subjected defendant to jurisdiction in Illinois, and defendant did not have
                           sufficient minimum contacts that he could have anticipated being sued in
                           Illinois.


Decision Under             Appeal from the Circuit Court of Cook County, No. 09-L-11260; the
Review                     Hon. William Taylor, Judge, presiding.
Judgment                   Reversed.


Counsel on                 Nicholas A. Caputo and Ljubica Popovic, of Caputo Law Firm, of
Appeal                     Chicago, for appellant.

                           Terrence M. Jordan, of Chicago, for appellee.


Panel                      JUSTICE McBRIDE delivered the judgment of the court, with opinion.
                           Justices J. Gordon and Howse concurred in the judgment and opinion.



                                             OPINION

¶1          Defendant, Evaristo “Artie” Pabon, Jr., d/b/a Latin Entertainment Group, appeals under
        Supreme Court Rules 306(a)(2) and (a)(3) from an order of the circuit court of Cook County
        denying his motion to dismiss plaintiff Cardenas Marketing Network, Inc.’s complaint for
        lack of personal jurisdiction and forum non conveniens. Ill. S. Ct. Rs. 306(a)(2), (a)(3) (eff.
        Feb. 16, 2011). Defendant argues that the trial court erred (1) in concluding it had specific
        personal jurisdiction over him; and (2) in finding that forum is proper in Illinois.
¶2          Plaintiff’s complaint against defendant pled two counts, breach of contract and an
        account stated. The complaint alleged that plaintiff is a Florida corporation doing business
        in Cook County. Defendant is an individual who resides in Connecticut, but does business
        in various places throughout the country, including Cook County, under the “assumed
        name,” Latin Entertainment Group.
¶3          In December 2006, Henry Cardenas on plaintiff’s behalf and defendant entered into “an
        oral agreement for the copromotion of a series of entertainment events.” In December 2007,
        they orally agreed to copromote another series of entertainment events. The complaint states
        that “some” of the copromotion events written agreements were signed by the parties. The
        complaint alleges that the series of entertainment events included three events in
        Washington, D.C., one in Connecticut and one in Chicago.
¶4          In October 2007, at the conclusion of the copromoted events, a balance remained owing
        from defendant to plaintiff in the amount of $204,784.54. Plaintiff alleged that it fully
        performed under the agreement and made a demand for payment on defendant for the amount
        due. Plaintiff requested the amount due with prejudgment interest from October 31, 2007,
        until judgment.
¶5          Plaintiff attached several exhibits to the complaint, including three written contracts for
        the copromotion of specific entertainment events. The attached contracts were for events
        occurring in Connecticut and Washington, D.C., in 2007. Each of the contracts contained the
        following clause.

                                                 -2-
          “Governing Law: This Agreement shall be construed in accordance with the laws of the
          State of Illinois applicable to agreements which are executed and fully performed within
          the State of Illinois. All actions, proceedings or litigation brought by the Parties shall be
          instituted and prosecuted solely within City of Chicago, State of Illinois. The Parties
          hereby consent to the jurisdiction of the state courts of Illinois and federal courts located
          within the State of Illinois with respect to any matter arising out of or relating to this
          Agreement.”
¶6        In April 2010, the trial court entered an order holding defendant in default for failure to
     appear and set further proceedings to “prove up” the judgment. In May 2010, defendant filed
     a pro se motion, entitled “Opposition to Motion to Asses[s] Damages and Motion to Vacate
     Default and Motion to Dismiss.” In his motion, defendant asserted that the trial court could
     not assess damages against him. Defendant argued that he was not subject to personal
     jurisdiction in Illinois because service was improper because it was conducted on defendant
     individually, but plaintiff’s contract was with Latin Entertainment Group, a corporation.
     Defendant also contended that Illinois did not have specific personal jurisdiction over him
     because he has not purposefully availed himself of doing business in Illinois when a
     company with which he is associated enters into a contract with a business that does business
     in Illinois. Finally, defendant argued that plaintiff’s complaint failed to state a claim because
     plaintiff failed to allege one or more required elements for each claim and plaintiff did not
     have any dealings with defendant in his individual capacity. No ruling referencing this
     specific motion is in the record on appeal.
¶7        In June 2010, the trial court entered an agreed order, stating that the cause was coming
     to be heard for status and on “Defendants’ Motion to Vacate Default Judgment, For Leave
     to File Appearance, instanter, and for Extension of Time to Answer or Otherwise Plead.”
     The order vacated any and all defaults entered against defendant and/or Latin Entertainment
     Group, granted defense counsel leave to file an appearance, and granted a 28-day extension
     of time for defendant to file an answer or other pleading.
¶8        In July 2010, plaintiff filed a first amended complaint. The complaint realleged the
     breach of contract and account stated counts from the original complaint and added four
     additional counts. Plaintiff alleged common law fraud (count III), unfair trade practice under
     Connecticut statutes (count IV), breach of contract (count V), and breach of fiduciary duty
     (count VI). All of the new counts were based on an October 2009 oral agreement between
     Henry Cardenas on plaintiff’s behalf and defendant to coproduce a live music event on
     January 30, 2010, at the Mohegan Sun Casino in Uncasville, Connecticut. Plaintiff alleged
     that defendant directed the Mohegan Sun Casino to pay the gate proceeds from the event to
     him, and defendant failed to deliver the proceeds to plaintiff as previously agreed. Plaintiff
     requested the amount of the gate proceeds, $459,000, as well as punitive damages. The
     amended complaint included the same exhibits with one addition, a letter from defendant to
     an individual at the Mohegan Sun Casino directing the casino to forward all box office
     proceeds from the January 30, 2010, event to plaintiff.
¶9        On August 10, 2010, defendant filed a motion to dismiss plaintiff’s complaint for forum
     non conveniens pursuant to section 2-619 of the Code of Civil Procedure (735 ILCS 5/2-619
     (West 2010)), or in the alternative to transfer to another forum. In the motion, defendant

                                                -3-
       argued that plaintiff is a Florida corporation while defendant resides in Connecticut and Latin
       Entertainment Group is a Connecticut limited liability company with its principal place of
       business in Connecticut. Defendant further asserted that the events that are the subject of the
       complaint occurred in Washington, D.C., and Connecticut. Additionally, defendant argued
       that the contract was executed by Latin Entertainment Group in Connecticut, the complaint
       sought relief in part under Connecticut state statutes, and the witnesses necessary to the
       litigation were not Illinois residents. Defendant contended that Illinois had no legitimate
       connection to the case and was not a proper forum. Defendant admitted that the contract
       contained a forum selection clause indicating Illinois as the proper forum, but asserted that
       the clause should not be enforced because of the complete lack of any connection to Illinois.
¶ 10        On August 11, 2010, defendant filed a motion to dismiss plaintiff’s complaint for lack
       of personal jurisdiction pursuant to section 2-209 (735 ILCS 5/2-209 (West 2010)).
       Defendant argued that the court did not have personal jurisdiction over defendant under
       section 2-209 because defendant is not an Illinois resident, does not do business in Illinois,
       does not have offices or property in Illinois, and does not market, advertise, promote or sell
       any products in Illinois to establish general or specific jurisdiction. Defendant also asserted
       that the contract that is the subject of the litigation was not signed or executed in Illinois, but
       instead Connecticut, Florida and Washington, D.C. Defendant contended that he had “no
       minimum contacts with Illinois nor has he availed himself of the privileges of conducting
       activities within Illinois.”
¶ 11        Plaintiff filed responses to both motions. In its response to the forum non conveniens
       motion, plaintiff asserted the validity of the forum selection clause in the contract, plaintiff’s
       offices in Chicago, and one of the entertainment events took place in Chicago. The response
       to defendant’s motion to dismiss for lack of personal jurisdiction also relied on the forum
       selection clause and maintained that defendant performed part of the contract at issue in
       counts I and II in Chicago, allowing for the court to have personal jurisdiction over defendant
       pursuant to section 2-209(a)(7) (735 ILCS 5/2-209(a)(7) (West 2010)). Section 2-209(a)(7)
       provides that a person has submitted himself to the jurisdiction of the court of Illinois by
       “[t]he making or performance of any contract or promise substantially connected with this
       State.” 735 ILCS 5/2-209(a)(7) (West 2010).
¶ 12        While the motions were pending, the parties participated in limited discovery, including
       the taking of depositions of Henry Cardenas and defendant. At defendant’s deposition,
       plaintiff’s attorney asked numerous questions about the location of several individuals and
       about defendant’s bank accounts. When asked about his agreement with Cardenas, defendant
       answered that they entered into a verbal agreement in Connecticut in 2006. Defendant
       explained that Cardenas asked for the rights to put on shows in Chicago for tours owned by
       defendant’s company, Latin Entertainment Group. Defendant testified that he brought the
       artist and plaintiff put on the show. Defendant stated that he put on three shows in Chicago
       with plaintiff in 2006 and 2007. Defendant did not do business with any companies other
       than plaintiff in Illinois.
¶ 13        Defendant made the following statement about the parties’ agreement.
            “[E]very deal stood on its own. So if we did this show, it was over, if I lost, he lost, it’s


                                                  -4-
            closed then we move on to the next one.
                But there was never any money rolling over from–I understood the question as you
            saying okay, well, I owe you from this one, but you owe me from this one, we’re going
            to consolidate them, that never happened during the deals that I bought from him because
            every single show that I did in Washington, D.C. or Connecticut was a straight up
            purchase from him.”
¶ 14        Defendant testified that the money for each show was fully paid in “less than 60 days.”
       Defendant stated that he did not have written agreements for any concert for Illinois.
¶ 15        Henry Cardenas testified at his deposition that the oral agreement with defendant was that
       Cardenas would help defendant promote shows in Chicago and defendant would help
       plaintiff with shows on the East Coast, Washington, D.C., and Connecticut. Cardenas stated
       that plaintiff entered into a consulting agreement for the shows in Chicago, not a written
       copromotion agreement. When asked what portion of the claimed damages were from
       concerts in Chicago, Cardenas responded:
            “[G]oing through the ledger it is impossible for me to answer the question, because I
            consider this a series of concerts. That was the agreement that we established with Artie
            Pabon back in 2006 at the Mohegan Sun. So I cannot allocate ‘x’ amount of money to
            the concerts in Chicago. To me this is a lump sum that he owes me due to the series of
            business that we did together.”
¶ 16        Cardenas stated that defendant was owed a credit after the 2007 concert in Chicago.
       However, he said that credit was partially applied to debt from a prior event and the rest was
       applied as a credit to a future concert event. Then, after a concert in Washington, D.C.,
       defendant owed plaintiff $10,824.05. Cardenas testified that after concerts in Washington,
       D.C., and Connecticut, which was the end of the agreed series of events, defendant owed him
       $353,901.54. Defendant made some payments to plaintiff to pay the debt.
¶ 17        In May 2011, the trial court entered its order on defendant’s motions to dismiss. In
       considering defendant’s challenge to jurisdiction, the court found that defendant was not
       doing business in Illinois, but held that defendant had sufficient minimum contacts with
       Illinois and denied defendant’s motion to dismiss for lack of personal jurisdiction under
       section 2-209. The court ruled that the parties entered into a contract to copromote certain
       events, and one of the events was performed in Chicago. “This fact–that the parties
       contracted that one of the events they would copromote together would take place in
       Chicago, Illinois–satisfies the minimum contacts test. By agreeing to promote an event in
       Chicago, [defendant] had fair warning that his activities may subject him to suit in Illinois.”
       Further, the trial court found sufficient connection of litigation with Illinois and denied
       defendant’s motion to dismiss for forum non conveniens. Defendant filed a motion to
       reconsider, which the trial court denied.
¶ 18        This appeal followed.
¶ 19        On appeal, defendant argues that the trial court erred in denying his motions to dismiss
       for lack of personal jurisdiction and for forum non conveniens. Specifically, defendant
       contends that the trial court’s application of the Illinois long-arm statute was erroneous
       because the Illinois event relied upon to establish personal jurisdiction was fulfilled in 2007

                                                -5-
       and does not give rise to the claims raised in plaintiff’s complaint. According to defendant,
       no transaction or tort committed in Illinois gave rise to plaintiff’s causes of action. However,
       plaintiff responds that defendant has forfeited his personal jurisdiction challenge in two
       ways: (1) the written contracts contain a clause selecting Illinois as the forum and consenting
       to jurisdiction; and (2) defendant did not file a motion objecting to the trial court’s exercise
       of personal jurisdiction in compliance with section 2-301 of the Code of Civil Procedure
       (735 ILCS 5/2-301 (West 2010)).
¶ 20       We first consider whether defendant has consented to jurisdiction in Illinois in the
       parties’ contracts. Plaintiff maintains that the forum selection clause contained in the
       attached copromotion agreements controls and should be enforced. However, the record does
       not contain written copromotion agreements for all of the entertainment events produced by
       the parties. Specifically, no contract for an Illinois event is included, nor is an agreement for
       the 2010 concert at the Mohegan Sun Casino in Connecticut part of the record. The
       individual copromotion agreements only govern causes of action arising from those specific
       contracts. The parties did not have one written agreement that encompassed their complete
       involvement with promoting entertainment events. Since the forum selection clauses are only
       applicable to specific written contracts and plaintiff’s complaint relates to events without
       attached written contracts, we decline to extend the forum selection clause to agreements that
       have not explicitly adopted such a provision. Accordingly, defendant has not forfeited his
       personal jurisdiction challenge on this basis.
¶ 21       Next, we turn to section 2-301 to determine whether defendant has forfeited his objection
       to personal jurisdiction. Section 2-301 of the Code of Civil Procedure governs challenges to
       personal jurisdiction. Prior to 2000, section 2-301 “stated that a defendant had to file a
       special appearance for the purpose of objecting to the court’s jurisdiction over his person;
       this special appearance had to be filed prior to the filing of any other pleading or motion, and
       every appearance not in compliance with that section was considered a general appearance.”
       Larochelle v. Allamian, 361 Ill. App. 3d 217, 220 (2005); see also 735 ILCS 5/2-301 (West
       1998).
¶ 22       Currently, section 2-301 states, in relevant part:
               “(a) Prior to the filing of any other pleading or motion other than a motion for an
           extension of time to answer or otherwise appear, a party may object to the court’s
           jurisdiction over the party’s person, either on the ground that the party is not amenable
           to process of a court of this State or on the ground of insufficiency of process or
           insufficiency of service of process, by filing a motion to dismiss the entire proceeding
           or any cause of action involved in the proceeding or by filing a motion to quash service
           of process. Such a motion may be made singly or included with others in a combined
           motion, but the parts of a combined motion must be identified in the manner described
           in Section 2-619.1. Unless the facts that constitute the basis for the objection are apparent
           from papers already on file in the case, the motion must be supported by an affidavit
           setting forth those facts.
               (a-5) If the objecting party files a responsive pleading or a motion (other than a
           motion for an extension of time to answer or otherwise appear) prior to the filing of a


                                                 -6-
           motion in compliance with subsection (a), that party waives all objections to the court’s
           jurisdiction over the party’s person.” 735 ILCS 5/2-301(a), (a-5) (West 2010).
¶ 23       The Second District in KSAC Corp. v. Recycle Free, Inc., 364 Ill. App. 3d 593, 595
       (2006), observed that section 2-301, after the 2000 amendment, differs from the prior version
       in four significant ways. First, the statute no longer requires or mentions the need to file a
       special appearance to preserve an objection to personal jurisdiction. Second, the statute does
       not differentiate other appearances as general appearances. Third, the defendant may
       combine his motion challenging jurisdiction with additional motions seeking relief on
       different grounds. Under the previous version, this type of filing would have been considered
       a general appearance and would have resulted in a forfeiture of a jurisdictional challenge.
       Fourth, “section 2-301 now contains an explicit waiver provision that is narrower than the
       prior rule that waiver occurred if a party made a general appearance. By its terms, the statute
       now provides for waiver of an objection based on personal jurisdiction only if the party files
       a responsive pleading or a motion (other than one seeking an extension of time to answer or
       otherwise appear) before filing a motion asserting the jurisdictional objection. Notably, there
       is no provision that a ‘general appearance,’ as such, results in waiver.” KSAC Corp., 364 Ill.
       App. 3d at 595.
¶ 24       The reviewing court in KSAC Corp. concluded that “[t]he plain language of section 2-
       301(a-5) provides for waiver only if the defendant files a pleading or a motion (other than
       one seeking an extension of time to answer or otherwise appear).” (Emphases in original.)
       KSAC Corp., 364 Ill. App. 3d at 597. Stated another way, “[a] party does not waive its
       objection to the court’s jurisdiction over the party’s person so long as the party objects to the
       court’s jurisdiction before the party files a motion or other responsive pleading.” Larochelle,
       361 Ill. App. 3d at 220 (citing In re Marriage of Schmitt, 321 Ill. App. 3d 360, 366 (2001)).
¶ 25       In the instant case, the first filing by defendant was a pro se motion, entitled “Opposition
       to Motion to Asses[s] Damages and Motion to Vacate Default and Motion to Dismiss.” In
       his motion, defendant asserted that he was not subject to personal jurisdiction in Illinois and
       that the complaint should be dismissed for failure to plead a valid cause of action because
       there was no contract between plaintiff and defendant in his individual capacity. Specifically,
       defendant argued that (1) service of process was improper because defendant did not sign the
       contract in his individual capacity; (2) the trial court lacked jurisdiction over defendant
       because defendant was not “doing business” in Illinois and none of the actions of defendant
       or Latin Entertainment Group were directed to Illinois; and (3) the complaint should be
       dismissed because the contract presented with the complaint was not between plaintiff and
       defendant in his individual capacity.
¶ 26       Though defendant referenced federal cases and statutes, defendant clearly objected to
       personal jurisdiction as well as filed a motion to dismiss the complaint for failure to state a
       claim. This motion complies with section 2-301. Defendant filed an objection to personal
       jurisdiction before filing any responsive pleading or other motion. As we discussed, under
       the current version of section 2-301, the requirements for a special appearance no longer
       exist and subsequent filings after an objection to personal jurisdiction has been made do not
       result in forfeiture of the defendant’s jurisdiction objection. Accordingly, we find that
       defendant filed a motion in compliance with section 2-301 and did not forfeit his personal

                                                 -7-
       jurisdiction challenge.
¶ 27       Next, we review defendant’s personal jurisdiction challenge.
¶ 28       “When the circuit court decides a jurisdictional question solely on the basis of
       documentary evidence as it did in this case, the question is addressed de novo on appeal.”
       Roiser v. Cascade Mountain, Inc., 367 Ill. App. 3d 559, 561 (2006). It is the plaintiff’s
       burden to establish a prima facie case for personal jurisdiction over the defendant. Roiser,
       367 Ill. App. 3d at 561. To determine whether the plaintiff has set forth a prima facie case
       for jurisdiction, the trial court must consider the uncontroverted pleadings, documents and
       affidavits, as well as any facts asserted by the defendant that have not been contradicted by
       the plaintiff. Knaus v. Guidry, 389 Ill. App. 3d 804, 813 (2009). “If we find that plaintiff has
       made a prima facie case for jurisdiction, we must then determine if any material evidentiary
       conflicts exist.” Russell v. SNFA, 408 Ill. App. 3d 827, 831 (2011). “ ‘If jurisdictional facts
       remain in controversy, then the court must conduct a hearing to resolve those disputes.’ ”
       Russell, 408 Ill. App. 3d at 830-31 (quoting Knaus, 389 Ill. App. 3d at 813).
¶ 29       Section 2-209 of the Code of Civil Procedure sets forth the grounds when Illinois courts
       will exercise personal jurisdiction over a nonresident defendant. 735 ILCS 5/2-209 (West
       2010). Section 2-209(a) outlines specific actions by a defendant that will subject him or her
       to specific personal jurisdiction in Illinois. 735 ILCS 5/2-209(a) (West 2010). Section 2-
       209(b) outlines the instances in which Illinois has general jurisdiction over a nonresident
       corporation. 735 ILCS 5/2-209(b) (West 2010). Finally, section 2-209(c) is a “catchall
       provision” (Roiser, 367 Ill. App. 3d at 561), which permits Illinois courts to “exercise
       jurisdiction on any other basis now or hereafter permitted by the Illinois Constitution and the
       Constitution of the United States.” 735 ILCS 5/2-209(c) (West 2010). Accordingly, “ ‘if the
       contacts between a defendant and Illinois are sufficient to satisfy both federal and state due
       process concerns, the requirements of Illinois’ long-arm statute have been met, and no other
       inquiry is necessary.’ ” Knaus, 389 Ill. App. 3d at 814 (quoting Kostal v. Pinkus
       Dermatopathology Laboratory, P.C., 357 Ill. App. 3d 381, 387 (2005)).
¶ 30       For a court to exercise general jurisdiction over a nonresident defendant, the defendant
       has to have “ ‘ “continuous and systematic general business contacts,” ’ ” such that it may
       be sued in the forum state for suits unrelated to its contacts within the forum. Keller v.
       Henderson, 359 Ill. App. 3d 605, 613 (2005) (quoting Alderson v. Southern Co., 321 Ill.
       App. 3d 832, 857 (2001), quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466
       U.S. 408, 416 (1984)). In contrast, a court can exercise specific jurisdiction over a defendant
       only if the suit arises out of its contacts with the forum state. Keller, 359 Ill. App. 3d at 613.
¶ 31       First, we consider whether the trial court has general jurisdiction over defendant pursuant
       to section 2-209(b) and find that only subsection (b)(4) could be applicable in this case.
       Under section 2-209(b)(4), a court may exercise jurisdiction over a defendant that is “doing
       business within this State.” 735 ILCS 5/2-209(b)(4) (West 2008). “ ‘Illinois limits general
       jurisdiction over nonresidents to instances in which the nonresident was present and doing
       business in the forum.’ ” Compass Environmental, Inc. v. Polu Kai Services, L.L.C., 379 Ill.
       App. 3d 549, 558 (2008) (quoting Bolger v. Nautica International, Inc., 369 Ill. App. 3d 947,
       951 (2007)). This “doing business” standard is very high and requires the nonresident


                                                  -8-
       corporation’s business activity in Illinois to be carried on, not casually or occasionally, but
       with a fair measure of permanence and continuity. Roiser, 367 Ill. App. 3d at 562. This
       requirement means that “ ‘[i]n effect, the foreign corporation has taken up residence in
       Illinois and, therefore, may be sued on causes of action both related and unrelated to its
       activities in Illinois.’ ” Roiser, 367 Ill. App. 3d at 563 (quoting Riemer v. KSL Recreation
       Corp., 348 Ill. App. 3d 26, 35 (2004)). “Although there may be no such all-inclusive test,
       almost all Illinois cases determining the existence of personal jurisdiction over foreign
       corporations have based their findings upon the existence of factors such as offices or sales
       activities in Illinois.” Rokeby-Johnson v. Derek Bryant Insurance Brokers, Ltd., 230 Ill. App.
       3d 308, 319 (1992).
¶ 32        Here, we find that Illinois courts cannot exercise general jurisdiction over defendant.
       Defendant does not transact business in Illinois. He does not have offices, employees or sales
       activities in Illinois. The complaint only alleged that defendant worked with plaintiff on one
       event in Chicago. No other business transactions took place in Chicago. Defendant’s
       business in Illinois does not have a fair measure of continuity or permanency. Nor has
       defendant engaged in continuous and systematic business contacts in Illinois. Accordingly,
       we affirm the trial court’s finding that Illinois courts lack general personal jurisdiction over
       defendant.
¶ 33        Next, we examine whether the trial court has specific personal jurisdiction over
       defendant. “In order to subject a particular defendant to specific personal jurisdiction in a
       given forum, he must ‘have certain minimum contacts with it such that the maintenance of
       the suit does not offend “traditional notions of fair play and substantial justice.” [Citation.]’ ”
       Knaus, 389 Ill. App. 3d at 814-15 (quoting International Shoe Co. v. Washington, 326 U.S.
       310, 316 (1945)). “With specific jurisdiction, a nonresident defendant has minimum contacts
       with the forum state, when the defendant has purposefully directed its activities at the forum,
       and the litigation results from alleged injuries that arise out of or relate to those activities.”
       Russell, 408 Ill. App. 3d at 833.
¶ 34        Plaintiff contends that personal jurisdiction is proper under section 2-209(a)(7) of the
       long-arm statute. Section 2-209(a)(7) provides:
                “(a) Any person, whether or not a citizen or resident of this State, who in person or
            through an agent does any of the acts hereinafter enumerated, thereby submits such
            person, and, if an individual, his or her personal representative, to the jurisdiction of the
            courts of this State as to any cause of action arising from the doing of any of such acts:
                                                   ***
                    (7) The making or performance of any contract or promise substantially
                connected with this State[.]” 735 ILCS 5/2-209(a)(7) (West 2008).
¶ 35        Here, plaintiff has asserted that the trial court has personal jurisdiction over defendant
       under subsection 2-209(a)(7) based on the parties’ oral agreement to promote a series of
       entertainment events, including an event in Chicago, such that defendant has satisfied the
       minimum contacts requirement. Plaintiff has not argued that personal jurisdiction exists
       under any other section of the long-arm statute.
¶ 36        We note that plaintiff is a Florida corporation with its principal place of business in

                                                  -9-
       Chicago while defendant is a resident of Connecticut. A nonresident defendant’s contract
       with an Illinois resident does not automatically establish sufficient minimum contacts to
       satisfy federal due process. Estate of Isringhausen v. Prime Contractors & Associates, Inc.,
       378 Ill. App. 3d 1059, 1065 (2008). “In determining whether the defendant sufficiently
       availed itself of the benefits of Illinois law in forming the contract with the Illinois resident,
       the court should consider the following: (1) who initiated the transaction; (2) where the
       contract was negotiated; (3) where the contract was formed; and (4) where performance of
       the contract was to take place.” Isringhausen, 378 Ill. App. 3d at 1065-66 (citing Bolger v.
       Nautica International, Inc., 369 Ill. App. 3d 947, 952 (2007), citing Viktron Ltd. Partnership
       v. Program Data Inc., 326 Ill. App. 3d 111, 117-18 (2001)).
¶ 37       In the instant case, plaintiff initiated an oral agreement with defendant. Cardenas
       approached defendant to set up a business arrangement for a series of entertainment events
       at a meeting in Connecticut in 2006. No further terms of this oral agreement are explained.
       The complaint states that the parties opted to continue their oral agreement in 2007. The
       performance of the oral agreement was to take place in Illinois, Connecticut and Washington,
       D.C. The complaint states that one event took place in Illinois, and according to the parties’
       depositions, two additional events took place in Illinois in 2006. The question before this
       court is whether plaintiff’s cause of action arose from the making or performance of a
       contract in Illinois.
¶ 38       Plaintiff argues that the court has specific personal jurisdiction over defendant because
       the parties orally agreed to a series of transactions for the promotion of entertainment events
       and part of the performance of the agreement was in Chicago. In plaintiff’s view, all of the
       entertainment events constitute a series of transactions based on one overarching oral
       agreement between the parties and that ongoing financial accounting was part of this
       agreement. At the conclusion of the series of events, defendant owed plaintiff a significant
       amount of money, as alleged in counts I and II of the amended complaint. However, plaintiff
       has no documentation to support his assertions. When asked at his deposition what part of
       the damages were attributable to a concert in Illinois, plaintiff said it was “impossible” to
       answer.
¶ 39       Defendant contends that the cause of action did not arise specifically out of the Chicago
       event. Rather, defendant asserts that defendant was owed a credit after the Chicago concert.
       Defendant responds that any money allegedly owed to plaintiff arose from a separate
       entertainment event that occurred outside of Illinois. Moreover, counts III, IV, V, and VI are
       based on a specific entertainment event that occurred in Connecticut. Defendant maintains
       that each entertainment event had its own financial agreement, as shown by the individual
       written contracts executed for some of the events and plaintiff’s alleged damages did not
       arise out of performance of the contract in Illinois.
¶ 40       Defendant points out that Henry Cardenas admitted in his deposition that defendant was
       owed a credit after the 2007 concert in Chicago. However, Cardenas also stated that the
       credit was partially applied to debt from a prior event and as a credit to a future event. Then,
       after a concert in Washington, D.C., defendant owed plaintiff $10,824.05. Cardenas testified
       that after concerts in Washington, D.C., and Connecticut, which was the end of the agreed
       series of events, defendant owed him $353,901.54. Cardenas also testified about an

                                                 -10-
       additional concert in Connecticut. Defendant, in his deposition, stated that each event stood
       on its own and payments were settled for each event. We note that written contracts for some
       of the concerts in Washington, D.C., and Connecticut were appended to plaintiff’s complaint,
       but the record does not include written contracts for all of the entertainment events in the
       series. Significantly, no written contract was produced for a Chicago concert.
¶ 41        After reviewing the record, we find that plaintiff has failed to establish a prima facie case
       for the exercise of jurisdiction. The record does not support plaintiff’s theory that the parties
       agreed to one singular oral contract with a continuous accounting system, such that the
       partial performance of the contract in Illinois is sufficient to subject defendant to jurisdiction
       in Illinois. While it is clear that at least one entertainment event produced by the parties took
       place in Illinois, the record does not demonstrate that plaintiff’s cause of action arose from
       performance of a contract in Illinois.
¶ 42        The written contracts attached to the complaint belie plaintiff’s argument. Each written
       contract contains specific financial arrangements for a specific concert. None of the attached
       contracts reference an agreement to carry over any debts or credits into a future contract. In
       fact, the contracts do not mention any other entertainment events. Each contract also has an
       integration clause which provides that the contract contained “the sole and complete
       understanding of the parties hereto” and “may not be amended, supplemented, varied or
       discharged, except by an instrument in writing signed by both parties.” As previously pointed
       out, there is no written contract for an event to be performed in Illinois. Based on this record,
       plaintiff has failed to establish that the cause of action arose out of defendant’s contact with
       Illinois and we find that specific personal jurisdiction cannot be exercised over defendant.
       Defendant does not have sufficient minimum contacts with Illinois such that he could have
       reasonably anticipated being haled into an Illinois court. Since plaintiff has failed to meet his
       burden of establishing personal jurisdiction over defendants, we reverse the trial court’s
       denial of defendant’s motion to dismiss for lack of personal jurisdiction.
¶ 43        Because we have concluded that Illinois lacks jurisdiction over defendant, we need not
       reach defendant’s remaining issue regarding his motion for forum non conveniens.
¶ 44        For the reasons set out above, we reverse the decision of the circuit court of Cook
       County.

¶ 45       Reversed.




                                                 -11-